         Case 1:21-cv-00008-DAD-JLT Document 8 Filed 03/25/21 Page 1 of 2


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNIVERSAL NORTH AMERICA                          )    Case No.: 1:21-cv-00008-DAD-JLT
     INSURANCE COMPANY,                               )
12                                                    )    ORDER REFERRING THE MATTER TO VDRP
                    Plaintiff,                        )
13                                                    )
            v.                                        )
14                                                    )
     ELECTROLUX NORTH AMERICA,                        )
15                                                    )
                    Defendant.                        )
16                                                    )
17          On March 24, 2021, the parties submitted a joint scheduling report (Doc. 6) and a stipulation to
18   elect referral of the action to the voluntary dispute resolution program (Doc. 5). The stipulation
19   indicates that “[p]ursuant to Local Rule 271, the parties hereby agree to submit the . . . action to the
20   Voluntary Dispute Resolution Program.” (Doc. 5 at 1.) Therefore, the Court ORDERS:
21          1.      The Scheduling Conference set for March 31, 2021 is VACATED;
22          2.      The matter is referred to the Voluntary Dispute Resolution Program; and
23          3.      All deadlines and hearing dates are VACATED, and the scheduling conference will be
24                  re-set if it becomes necessary.
25
26   IT IS SO ORDERED.
27
        Dated:     March 25, 2021                               /s/ Jennifer L. Thurston
28                                                        UNITED STATES MAGISTRATE JUDGE
     Case 1:21-cv-00008-DAD-JLT Document 8 Filed 03/25/21 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
